                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


AMYIAH COHOON, a minor, by and through her parents
and legal guardians, RICHARD COHOON and ANGELA
COHOON

       Plaintiff,

v.                                                                   Case No. 20-CV-620

JOSEPH KONRATH, in his personal and official capacity
as Sheriff of Marquette County, Wisconsin; and

CAMERON KLUMP, in his personal and official capacity
as Patrol Sergeant for the Marquette County Sheriff’s
Office,

       Defendants



                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT



       Plaintiff hereby moves the Court, the Honorable J.P. Stadtmueller, presiding, for an order

granting her summary judgment on her claims against the Defendants under Fed. R. Civ. P. 56 and

Civil Local Rules 7 and 56. This motion is brought based on the video evidence of the incident at

the Cohoons’ home submitted by the Defendants, which establishes beyond dispute a

straightforward First Amendment violation. Plaintiff respectfully requests that this Court issue the

relief she has requested: an injunction prohibiting Defendants from citing Plaintiff or her parents

for disorderly conduct, arresting them, jailing them, or threatening any of the above, for future

speech about Amyiah’s scare with COVID-19; a declaration that Plaintiff’s Instagram posts were

speech protected by the First Amendment and that Defendants violated Plaintiff’s First

Amendment rights by demanding that she remove her post and then threatening “to issue




          Case 2:20-cv-00620-JPS Filed 05/15/20 Page 1 of 2 Document 31
disorderly conduct citations if not start taking people to jail” if she did not remove her post; a

declaration that Defendants may not cite Plaintiff or her parents for disorderly conduct (or any

other crime), arrest them, jail them, or threaten any of the above, for speech about Plaintiff’s scare

with COVID-19; nominal damages; and attorneys’ fees and costs. This Motion is supported by

Plaintiff’s Brief in Support of Summary Judgment (which also serves as Plaintiff’s response to

Defendants’ motion for summary judgment and reply in support of a preliminary injunction),

Plaintiff’s Proposed Findings of Fact, the video submitted by Defendants (Exhibit 2 to the

declaration of Stephanie Warren), the declarations of Amyiah Cohoon, Angela Cohoon, and Rick

Cohoon, which were submitted along with Plaintiff’s motion for a preliminary injunction, and the

Declaration of Luke Berg with the attached exhibits.

       Dated: May 15, 2020

                                                       Respectfully submitted,

                                                       WISCONSIN INSTITUTE FOR LAW & LIBERTY

                                                       Rick Esenberg (SBN 1005622)
                                                       (414) 727-6367 | rick@will-law.org

                                                       /s/ Luke N. Berg
                                                       Luke N. Berg (SBN 1095644)
                                                       (414) 727-736 | luke@will-law.org

                                                       Anthony F. LoCoco (SBN 1101773)
                                                       (414) 727-7419 | alococo@will-law.org

                                                       Lucas T. Vebber (SBN 1067543)
                                                       (414) 727-7415 | lucas@will-law.org

                                                       330 E. Kilbourn Ave., Suite 725
                                                       Milwaukee, WI 53202
                                                       Phone: (414) 727-9455
                                                       Fax: (414)727-6385

                                                       Attorneys for Plaintiff


                                                -2-

          Case 2:20-cv-00620-JPS Filed 05/15/20 Page 2 of 2 Document 31
